Title: To Thomas Jefferson from Albert Gallatin, 4 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 4th. 1807
                        
                        I enclose a letter from the collector of Baltimore to Mr Duval respecting the Statues. It appears that the
                            duties are only 115.50; the other 45.64 being for freight & storage. If Mr Franzoni will appoint an appraiser, a new
                            valuation make take place in order to re-ascertain the duties; but no time should be lost, as the sale is advertised for
                            the 12th inst. 
                  Respectfully, Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    